As I see the problem presented, the sole question involved is whether the police power of the state is paramount to the constitutional prohibition against the impairment of the obligations of a contract. If this were a case of first impression I should take the view that it is not. But in the New York housing cases the Supreme Court has twice said that it is. It is true that the matter of shelter was there held to be clothed with a public interest, justifying regulation under the then existing emergency; but it was also definitely held that the emergency justified the impairment of the obligations of leases made prior to the passage of the act under consideration. With the wisdom of such a holding, though by a divided court, it is not our function to quarrel. As long as it stands we must follow it. The other constitutional questions follow a like course.
That an economic emergency exists no one can deny. Whether the legislature has adopted the wisest remedy is not our problem. We may say only whether there is occasion justifying this exercise of the police power. I therefore concur.